DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

IN THE CLAIMS
15. (Currently Amended) The bushing of claim 1, wherein the first bushing section has first bushing end portions and the second bushing section has attachment tabs, and wherein the first bushing end portions overlap the attachment tabs to couple the first and second bushing sections together.
 
 
Allowable Subject Matter
	Claims 1-6, 9-11, 15-18 and 20 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1-6,  9-11 and 15, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the bushing is a two-piece assembly that includes a first bushing section and a  opening " in combination with the remaining limitations of the claim 1. 
Regarding independent claim 16, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the bushing is a two-piece assembly that includes a first bushing section and a second bushing section that is coupled to the first bushing section, and wherein the first bushing section comprises a first grommet section of the grommet, the attachment flange extending from the first grommet section, and the shelf extending from the first grommet section, and wherein the second bushing section comprises a second grommet section of the grommet that is coupled to the first grommet section to form the grommet body portion surrounding the opening and the grommet collar portion extending from the grommet body portion about the opening " in combination with the remaining limitations of the claim 16. 

 Regarding claims 17-18 and 20, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the bushing is a two-piece assembly that includes a first bushing section and a second bushing section that is coupled to the first bushing section, and wherein the first bushing section comprises a first grommet section of the grommet, the attachment flange extending from  opening " in combination with the remaining limitations of the claim 17. 

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Pagoto (US 10587104 B2) Okuhara (US 10574046) and Yabashi (US 10272855 B2)
Pagoto teaches a locking grommet system through a panel. 
Okuhara discloses a multi part grommet assembly through a hole panel.
Yabashi discloses a grommet pass through structure for a wire harness.

	None of the references, alone or in combination, teach all of the limitations for theclaims including: " wherein the bushing is a two-piece assembly that includes a first bushing section and a second bushing section that is coupled to the first bushing section, and wherein the first bushing section comprises a first grommet section of the grommet, the attachment flange extending from the first grommet section, and the shelf extending from the first grommet section, and wherein the second bushing section comprises a second grommet section of the grommet that is coupled to the first grommet section to form the grommet body portion surrounding the opening and the grommet collar portion extending from the grommet body portion about the opening " in combination with the remaining limitations of the claim 1. 
None of the references, alone or in combination, teach all of the limitations for theclaims including " wherein the bushing is a two-piece assembly that includes a first bushing section and a second bushing section that is coupled to the first bushing section, and wherein the first bushing section comprises a first grommet section of the grommet, the attachment flange extending from the first grommet section, and the shelf extending from the first grommet section, and wherein the second bushing section comprises a second grommet section of the grommet that is coupled to the first grommet section to form the grommet body portion surrounding the opening and the grommet collar portion extending from the grommet body portion about the opening " in combination with the remaining limitations of the claim 16.
None of the references, alone or in combination, teach all of the limitations for theclaims including " wherein the bushing is a two-piece assembly that includes a first bushing section and a second bushing section that is coupled to the first bushing section, and wherein the first bushing section comprises a first grommet section of the grommet, the attachment flange extending from the first grommet section, and the shelf extending from the first grommet section, and wherein the second bushing section comprises a second grommet section of the grommet that is coupled to the first grommet section to form the grommet body portion surrounding the opening and the grommet collar portion extending from the grommet body portion about the opening " in combination with the remaining limitations of the claim 17. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to 


/PETE T LEE/Primary Examiner, Art Unit 2848